                                                  Case 2:20-cv-00745-DJH Document 1 Filed 04/17/20 Page 1 of 15



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                        UNITED STATES DISTRICT COURT
                                            7
                                                                               DISTRICT OF ARIZONA
                                            8
                                            9    Lana Vo,                                     No. ____________________________
                                           10                         Plaintiff,
                                                                                              COMPLAINT
                                           11    v.
BENDAU & BENDAU PLLC




                                           12    Air Duct Specialists LLC, an Arizona
                                                 Limited Liability Company; Clean
                       Phoenix, AZ 85060




                                           13    Environment, LLC, an Arizona Limited
                        P.O. Box 97066




                                                 Liability Company; Timothy Ebert and
                                           14    Jane Doe Ebert, a Married Couple; and
                                                 Allen Orville and Jane Doe Orville, a
                                           15    Married Couple,
                                           16                         Defendants.
                                           17
                                           18         Plaintiff, Lana Vo (“Plaintiff”), sues the Defendants, Air Duct Specialists LLC;
                                           19
                                                Clean Environment, LLC; Timothy Ebert and Jane Doe Ebert; and Allen Orville and Jane
                                           20
                                                Doe Orville (collectively, “Defendants”) and alleges as follows:
                                           21
                                           22                              PRELIMINARY STATEMENT
                                           23         1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                           24
                                                costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                           25
                                                seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”);
                                           26
                                           27   and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                           28
                                                                                           -1-
                                           29
                                           30
                                                  Case 2:20-cv-00745-DJH Document 1 Filed 04/17/20 Page 2 of 15



                                                       2.     The FLSA was enacted “to protect all covered workers from substandard
                                            1
                                            2   wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                            3   728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                            4
                                                minimum wage of pay for all time spent working during their regular 40-hour
                                            5
                                                workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                            6
                                            7   exempt employees one and one-half their regular rate of pay for all hours worked in
                                            8   excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                            9
                                                       3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                                           10
                                                the State of Arizona.
                                           11
BENDAU & BENDAU PLLC




                                           12          4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the
                       Phoenix, AZ 85060




                                           13   payment of wages within the State of Arizona.
                        P.O. Box 97066




                                           14
                                                                              JURISDICTION AND VENUE
                                           15
                                                       5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           16
                                           17   29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of

                                           18   the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
                                           19
                                                1367 because the state law claims asserted herein are so related to claims in this action
                                           20
                                                over which this Court has subject matter jurisdiction that they form part of the same case
                                           21
                                           22   or controversy under Article III of the United States Constitution.

                                           23          6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                           24
                                                acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and
                                           25
                                                Defendants regularly conduct business in and have engaged in the wrongful conduct
                                           26
                                           27   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                           28
                                                                                              -2-
                                           29
                                           30
                                                  Case 2:20-cv-00745-DJH Document 1 Filed 04/17/20 Page 3 of 15



                                                                                        PARTIES
                                            1
                                            2          7.     At all material times, Plaintiff is an individual residing in Maricopa County,
                                            3   Arizona, and is a former employee of Defendants.
                                            4
                                                       8.     At all material times, Defendant Air Duct Specialists LLC was a limited
                                            5
                                                liability company duly licensed to transact business in the State of Arizona. At all
                                            6
                                            7   material times, Defendant Air Duct Specialists LLC does business, has offices, and/or
                                            8   maintains agents for the transaction of its customary business in Maricopa County,
                                            9
                                                Arizona.
                                           10
                                                       9.     Defendant Air Duct Specialists LLC is an Arizona limited liability
                                           11
BENDAU & BENDAU PLLC




                                           12   company, authorized to do business in the State of Arizona and is at all relevant times
                       Phoenix, AZ 85060




                                           13   Plaintiff’s employer as defined by 29 U.S.C. § 203(d).
                        P.O. Box 97066




                                           14
                                                       10.    Under the FLSA, Defendant Air Duct Specialists LLC is an employer. The
                                           15
                                                FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                           16
                                           17   an employer in relation to an employee. At all relevant times, Air Duct Specialists LLC

                                           18   had the authority to hire and fire employees, supervised and controlled work schedules or
                                           19
                                                the conditions of employment, determined the rate and method of payment, and
                                           20
                                                maintained employment records in connection with Plaintiff’s employment with
                                           21
                                           22   Defendants. As a person who acted in the interest of Defendants in relation to the

                                           23   company’s employees, Air Duct Specialists LLC is subject to liability under the FLSA.
                                           24
                                                       11.    At all material times, Defendant Clean Environment, LLC was a limited
                                           25
                                                liability company duly licensed to transact business in the State of Arizona. At all
                                           26
                                           27   material times, Defendant Clean Environment, LLC does business, has offices, and/or

                                           28
                                                                                            -3-
                                           29
                                           30
                                                  Case 2:20-cv-00745-DJH Document 1 Filed 04/17/20 Page 4 of 15



                                                maintains agents for the transaction of its customary business in Maricopa County,
                                            1
                                            2   Arizona.
                                            3          12.    Defendant Clean Environment, LLC is an Arizona limited liability
                                            4
                                                company, authorized to do business in the State of Arizona and is at all relevant times
                                            5
                                                Plaintiff’s employer as defined by 29 U.S.C. § 203(d).
                                            6
                                            7          13.    Under the FLSA, Defendant Clean Environment, LLC is an employer. The
                                            8   FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                            9
                                                an employer in relation to an employee. At all relevant times, Clean Environment, LLC
                                           10
                                                had the authority to hire and fire employees, supervised and controlled work schedules or
                                           11
BENDAU & BENDAU PLLC




                                           12   the conditions of employment, determined the rate and method of payment, and
                       Phoenix, AZ 85060




                                           13   maintained employment records in connection with Plaintiff’s employment with
                        P.O. Box 97066




                                           14
                                                Defendants. As a person who acted in the interest of Defendants in relation to the
                                           15
                                                company’s employees, Clean Environment, LLC is subject to liability under the FLSA.
                                           16
                                           17          14.    Defendant Timothy Ebert and Jane Doe Ebert are, upon information and

                                           18   belief, husband and wife. They have caused events to take place giving rise to the claims
                                           19
                                                in this Complaint as to which their marital community is fully liable. Timothy Ebert and
                                           20
                                                Jane Doe Ebert are owners of Air Duct Specialists, LLC, and were at all relevant times
                                           21
                                           22   Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).

                                           23          15.    Under the FLSA, Defendants Timothy Ebert and Jane Doe Ebert are
                                           24
                                                employers. The FLSA defines “employer” as any individual who acts directly or
                                           25
                                                indirectly in the interest of an employer in relation to an employee. Timothy Ebert and
                                           26
                                           27   Jane Doe Ebert are the owners of Air Duct Specialists LLC. At all relevant times, they

                                           28
                                                                                            -4-
                                           29
                                           30
                                                  Case 2:20-cv-00745-DJH Document 1 Filed 04/17/20 Page 5 of 15



                                                had the authority to hire and fire employees, supervised and controlled work schedules or
                                            1
                                            2   the conditions of employment, determined the rate and method of payment, and
                                            3   maintained employment records in connection with Plaintiff’s employment with
                                            4
                                                Defendants. As persons who acted in the interest of Defendants in relation to the
                                            5
                                                company’s employees, Timothy Ebert and Jane Doe Ebert are subject to individual
                                            6
                                            7   liability under the FLSA.
                                            8          16.    Defendant Allen Orville and Jane Doe Orville are, upon information and
                                            9
                                                belief, husband and wife. They have caused events to take place giving rise to the claims
                                           10
                                                in this Complaint as to which their marital community is fully liable. Allen Orville and
                                           11
BENDAU & BENDAU PLLC




                                           12   Jane Doe Orville are owners of Clean Envornment, LLC, and were at all relevant times
                       Phoenix, AZ 85060




                                           13   Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).
                        P.O. Box 97066




                                           14
                                                       17.    Under the FLSA, Defendants Allen Orville and Jane Doe Orville are
                                           15
                                                employers. The FLSA defines “employer” as any individual who acts directly or
                                           16
                                           17   indirectly in the interest of an employer in relation to an employee. Allen Orville and

                                           18   Jane Doe Orville are the owners of Clean Environment, LLC. At all relevant times, they
                                           19
                                                had the authority to hire and fire employees, supervised and controlled work schedules or
                                           20
                                                the conditions of employment, determined the rate and method of payment, and
                                           21
                                           22   maintained employment records in connection with Plaintiff’s employment with

                                           23   Defendants. As persons who acted in the interest of Defendants in relation to the
                                           24
                                                company’s employees, Allen Orville and Jane Doe Orville are subject to individual
                                           25
                                                liability under the FLSA.
                                           26
                                           27
                                           28
                                                                                            -5-
                                           29
                                           30
                                                  Case 2:20-cv-00745-DJH Document 1 Filed 04/17/20 Page 6 of 15



                                                       18.    Plaintiff is further informed, believes, and therefore alleges that each of the
                                            1
                                            2   Defendants herein gave consent to, ratified, and authorized the acts of all other
                                            3   Defendants, as alleged herein.
                                            4
                                                       19.    Defendants, and each of them, are sued in both their individual and
                                            5
                                                corporate capacities.
                                            6
                                            7          20.    Defendants are jointly and severally liable for the injuries and damages
                                            8   sustained by Plaintiff.
                                            9
                                                       21.    At all relevant times, Plaintiff was an “employee” of Air Duct Specialists
                                           10
                                                LLC; Clean Environment, LLC; Timothy Ebert and Jane Doe Ebert; and Allen Orville
                                           11
BENDAU & BENDAU PLLC




                                           12   and Jane Doe Orville as defined by the FLSA, 29 U.S.C. § 201, et seq.
                       Phoenix, AZ 85060




                                           13          22.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                        P.O. Box 97066




                                           14
                                                Defendants Air Duct Specialists LLC; Clean Environment, LLC; Timothy Ebert and Jane
                                           15
                                                Doe Ebert; and Allen Orville and Jane Doe Orville.
                                           16
                                           17          23.    At all relevant times, Defendants Air Duct Specialists LLC; Clean

                                           18   Environment, LLC; Timothy Ebert and Jane Doe Ebert; and Allen Orville and Jane Doe
                                           19
                                                Orville were and continue to be “employers” as defined by the FLSA, 29 U.S.C. § 201, et
                                           20
                                                seq.
                                           21
                                           22          24.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to Air

                                           23   Duct Specialists LLC; Clean Environment, LLC; Timothy Ebert and Jane Doe Ebert; and
                                           24
                                                Allen Orville and Jane Doe Orville.
                                           25
                                           26
                                           27
                                           28
                                                                                             -6-
                                           29
                                           30
                                                  Case 2:20-cv-00745-DJH Document 1 Filed 04/17/20 Page 7 of 15



                                                       25.    At all relevant times, Plaintiff was an “employee” of Defendants Air Duct
                                            1
                                            2   Specialists LLC; Clean Environment, LLC; Timothy Ebert and Jane Doe Ebert; and
                                            3   Allen Orville and Jane Doe Orville as defined by the Arizona A.R.S. § 23-350, et seq.
                                            4
                                                       26.    At all relevant times, Defendants Air Duct Specialists LLC; Clean
                                            5
                                                Environment, LLC; Timothy Ebert and Jane Doe Ebert; and Allen Orville and Jane Doe
                                            6
                                            7   Orville were and continue to be “employers” as defined by A.R.S. § 23-350.
                                            8          27.    At all relevant times, Plaintiff was an “employee” of Defendants Air Duct
                                            9
                                                Specialists LLC; Clean Environment, LLC; Timothy Ebert and Jane Doe Ebert; and
                                           10
                                                Allen Orville and Jane Doe Orville as defined by A.R.S. § 23-362.
                                           11
BENDAU & BENDAU PLLC




                                           12          28.    At all relevant times, Defendants Air Duct Specialists LLC; Clean
                       Phoenix, AZ 85060




                                           13   Environment, LLC; Timothy Ebert and Jane Doe Ebert; and Allen Orville and Jane Doe
                        P.O. Box 97066




                                           14
                                                Orville were and continue to be “employers” as defined by A.R.S. § 23-362.
                                           15
                                                       29.    Defendants Air Duct Specialists LLC; Clean Environment, LLC; Timothy
                                           16
                                           17   Ebert and Jane Doe Ebert; and Allen Orville and Jane Doe Orville individually and/or

                                           18   through an enterprise or agent, directed and exercised control over Plaintiff’s work and
                                           19
                                                wages at all relevant times.
                                           20
                                                       30.    Plaintiff, in her work for Defendants Air Duct Specialists LLC; Clean
                                           21
                                           22   Environment, LLC; Timothy Ebert and Jane Doe Ebert; and Allen Orville and Jane Doe

                                           23   Orville, was employed by an enterprise engaged in commerce that had annual gross sales
                                           24
                                                of at least $500,000.
                                           25
                                                       31.    At all relevant times, Plaintiff, in her work for Defendants Air Duct
                                           26
                                           27   Specialists LLC; Clean Environment, LLC; Timothy Ebert and Jane Doe Ebert; and

                                           28
                                                                                            -7-
                                           29
                                           30
                                                  Case 2:20-cv-00745-DJH Document 1 Filed 04/17/20 Page 8 of 15



                                                Allen Orville and Jane Doe Orville, was engaged in commerce or the production of goods
                                            1
                                            2   for commerce.
                                            3         32.    At all relevant times, Plaintiff, in her work for Defendants Air Duct
                                            4
                                                Specialists LLC; Clean Environment, LLC; Timothy Ebert and Jane Doe Ebert; and
                                            5
                                                Allen Orville and Jane Doe Orville, was engaged in interstate commerce.
                                            6
                                            7         33.    Plaintiff, in her work for Defendants Air Duct Specialists LLC; Clean
                                            8   Environment, LLC; Timothy Ebert and Jane Doe Ebert; and Allen Orville and Jane Doe
                                            9
                                                Orville, regularly handled goods produced or transported in interstate commerce.
                                           10
                                                      34.    At all relevant times, all Defendants were joint employers of Plaintiff.
                                           11
BENDAU & BENDAU PLLC




                                           12         35.    At all relevant times: (1) Defendants were not completely disassociated
                       Phoenix, AZ 85060




                                           13   with respect to the employment of Plaintiff; and (2) Defendants were under common
                        P.O. Box 97066




                                           14
                                                control. In any event, at all relevant times, Defendants were joint employers under the
                                           15
                                                FLSA, 29 C.F.R. § 791.2(b), and Chao v. A-One Med. Servs., Inc., 346 F.3d 908, 917-
                                           16
                                           17   918 (9th Cir. 2003), and employed Plaintiff.

                                           18         36.    Further, at all relevant times, Defendants have operated as a “single
                                           19
                                                enterprise” within the meaning of the FLSA, 29 U.S.C. § 203(r)(1). That is, Defendants
                                           20
                                                perform related activities through unified operation and common control for a common
                                           21
                                           22   business purpose. See Brennan v. Arnheim and Neely, Inc., 410 U.S. 512, 515 (1973);

                                           23   Chao v. A-One Med. Servs., Inc., 346 F.3d 908, 914-15 (9th Cir. 2003).
                                           24
                                                                              NATURE OF THE CLAIM
                                           25
                                                      37.    Defendants owns and/or operates as Air Duct Specialists, an enterprise
                                           26
                                           27   located in Maricopa County, Arizona.

                                           28
                                                                                           -8-
                                           29
                                           30
                                                  Case 2:20-cv-00745-DJH Document 1 Filed 04/17/20 Page 9 of 15



                                                       38.   Plaintiff was hired by Defendants as an appointment setter and worked for
                                            1
                                            2   Defendants during approximately September 2019, when Plaintiff resigned her position
                                            3   with Defendants.
                                            4
                                                       39.   Defendants, in their sole discretion, agreed to pay Plaintiff $12 per hour,
                                            5
                                                plus certain commissions, for all hours she worked.
                                            6
                                            7          40.   During the time that Plaintiff worked for Defendants, Plaintiff worked
                                            8   approximately 10 to 15 hours for Defendants.
                                            9
                                                       41.   Despite having worked approximately 10 to 15 hours for Defendants,
                                           10
                                                Defendants paid Plaintiff no wages whatsoever for the entire duration of her employment.
                                           11
BENDAU & BENDAU PLLC




                                           12          42.   As a result of not having paid any wage whatsoever to Plaintiff for the
                       Phoenix, AZ 85060




                                           13   entire duration of her employment with Defendants, Defendants failed to pay the
                        P.O. Box 97066




                                           14
                                                applicable minimum wage to Plaintiff.
                                           15
                                                       43.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                           16
                                           17   whatsoever for such hours worked, Defendants have violated 29 U.S.C. § 206(a).

                                           18          44.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                           19
                                                whatsoever for such hours worked, Defendants have violated the AMWA, A.R.S. § 23-
                                           20
                                                363.
                                           21
                                           22          45.   As a result of Defendants’ willful failure to compensate Plaintiff any wage

                                           23   whatsoever for such hours worked, Defendants have violated the AMA, A.R.S., § 23-
                                           24
                                                351.
                                           25
                                                       46.   Defendants have and continue to violate the FLSA by not paying Plaintiff
                                           26
                                           27   the full applicable minimum wage for all hours worked during his regular workweeks.

                                           28
                                                                                           -9-
                                           29
                                           30
                                                 Case 2:20-cv-00745-DJH Document 1 Filed 04/17/20 Page 10 of 15



                                                       47.    Defendants have and continue to violate the AMWA by not paying Plaintiff
                                            1
                                            2   the full applicable minimum wage for all hours worked during his regular workweeks.
                                            3          48.    Defendant have and continue to violate the AWA by not paying Plaintiff
                                            4
                                                any wage whatsoever for all hours worked during his regular workweeks.
                                            5
                                                       49.    Plaintiff is a covered employee within the meaning of the FLSA.
                                            6
                                            7          50.    Plaintiff is a covered employee within the meaning of the AMWA.
                                            8          51.    Plaintiff is a covered employee within the meaning of the AWA.
                                            9
                                                       52.    Plaintiff was a non-exempt employee.
                                           10
                                                       53.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                           11
BENDAU & BENDAU PLLC




                                           12   of his rights under the FLSA.
                       Phoenix, AZ 85060




                                           13          54.    Defendants individually and/or through an enterprise or agent, directed and
                        P.O. Box 97066




                                           14
                                                exercised control over Plaintiff’s work and wages at all relevant times.
                                           15
                                                       55.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           16
                                           17   from Defendants compensation for unpaid wages, an additional amount equal amount as

                                           18   liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                           19
                                                29 U.S.C. § 216(b).
                                           20
                                                       56.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           21
                                           22   from Defendants compensation for unpaid wages, an additional amount equal to twice the

                                           23   unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of
                                           24
                                                this action under A.R.S § 23-363.
                                           25
                                           26
                                           27
                                           28
                                                                                            -10-
                                           29
                                           30
                                                 Case 2:20-cv-00745-DJH Document 1 Filed 04/17/20 Page 11 of 15



                                                       57.        Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            1
                                            2   from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                            3   unpaid wages as liquidated damages, and interest under A.R.S § 23-355.
                                            4
                                                                      COUNT ONE: FAIR LABOR STANDARDS ACT
                                            5                            FAILURE TO PAY MINIMUM WAGE
                                            6
                                                       58.        Plaintiff realleges and incorporates by reference all allegations in all
                                            7
                                                preceding paragraphs.
                                            8
                                            9          59.        Defendants willfully failed or refused to pay Plaintiff any wages

                                           10   whatsoever for any of the hours that Plaintiff worked for them during the entire duration
                                           11
BENDAU & BENDAU PLLC




                                                of her employment.
                                           12
                                                       60.        Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   required minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).

                                           15          61.        Plaintiff is therefore entitled to compensation for the full applicable
                                           16
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           17
                                                liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                           18
                                           19          WHEREFORE, Plaintiff, Lana Vo, respectfully requests that this Court grant the

                                           20   following relief in Plaintiff’s favor, and against Defendants:
                                           21          A.         For the Court to declare and find that the Defendant committed one of more
                                           22
                                                                  of the following acts:
                                           23
                                           24                i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §

                                           25                            206(a), by failing to pay proper minimum wages;
                                           26
                                           27
                                           28
                                                                                                -11-
                                           29
                                           30
                                                 Case 2:20-cv-00745-DJH Document 1 Filed 04/17/20 Page 12 of 15



                                                            ii.          Willfully violated minimum wage provisions of the FLSA, 29
                                            1
                                            2                            U.S.C. § 206(a) by willfully failing to pay proper minimum wages;
                                            3         B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                            4
                                                                  determined at trial;
                                            5
                                                      C.          For the Court to award compensatory damages, including liquidated
                                            6
                                            7                     damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                            8         D.          For the Court to award prejudgment and post-judgment interest;
                                            9
                                                      E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                           10
                                                                  action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                           11
BENDAU & BENDAU PLLC




                                           12                     forth herein;
                       Phoenix, AZ 85060




                                           13         F.          Such other relief as this Court shall deem just and proper.
                        P.O. Box 97066




                                           14
                                                                    COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                           15                           FAILURE TO PAY MINIMUM WAGE
                                           16
                                                      62.         Plaintiff realleges and incorporates by reference all allegations in all
                                           17
                                                preceding paragraphs.
                                           18
                                           19         63.         Defendants willfully failed or refused to pay Plaintiff any wages

                                           20   whatsoever for any of the hours that Plaintiff worked for them during the entire duration
                                           21   of her employment.
                                           22
                                                      64.         Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                           23
                                           24   required minimum wage rate violates the AMWA, A.R.S. § 23-363.

                                           25
                                           26
                                           27
                                           28
                                                                                                -12-
                                           29
                                           30
                                                 Case 2:20-cv-00745-DJH Document 1 Filed 04/17/20 Page 13 of 15



                                                       65.         Plaintiff is therefore entitled to compensation for the full applicable
                                            1
                                            2   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                            3   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                            4
                                                       WHEREFORE, Plaintiff, Lana Vo, respectfully requests that this Court grant the
                                            5
                                                following relief in Plaintiff’s favor, and against Defendants:
                                            6
                                            7          A.          For the Court to declare and find that the Defendants committed one of
                                            8                      more of the following acts:
                                            9
                                                              i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                           10
                                                                          363, by failing to pay proper minimum wages;
                                           11
BENDAU & BENDAU PLLC




                                           12                ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                       Phoenix, AZ 85060




                                           13                             § 23-363 by willfully failing to pay proper minimum wages;
                        P.O. Box 97066




                                           14
                                                       B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                           15
                                                                   determined at trial;
                                           16
                                           17          C.          For the Court to award compensatory damages, including liquidated

                                           18                      damages pursuant to A.R.S. § 23-364, to be determined at trial;
                                           19
                                                       D.          For the Court to award prejudgment and post-judgment interest;
                                           20
                                                       E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                           21
                                           22                      action pursuant to A.R.S. § 23-364 and all other causes of action set forth

                                           23                      herein;
                                           24
                                                       F.          Such other relief as this Court shall deem just and proper.
                                           25
                                           26
                                           27
                                           28
                                                                                                 -13-
                                           29
                                           30
                                                 Case 2:20-cv-00745-DJH Document 1 Filed 04/17/20 Page 14 of 15



                                                                          COUNT THREE: ARIZONA WAGE ACT
                                            1
                                                                            FAILURE TO PAY WAGES OWED
                                            2
                                                       66.    Plaintiff realleges and incorporates by reference all allegations in all
                                            3
                                            4   preceding paragraphs.

                                            5          67.    Defendants willfully failed or refused to pay Plaintiff any wages
                                            6
                                                whatsoever for any of the hours that Plaintiff worked for them during the entire duration
                                            7
                                                of her employment.
                                            8
                                            9          68.    Defendant’s practice of willfully failing to pay Plaintiff wages for labor

                                           10   performed violates the AWA, A.R.S. § 23-351.
                                           11
BENDAU & BENDAU PLLC




                                                       69.    Plaintiff is therefore entitled to compensation for the full applicable
                                           12
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   liquidated damages, together with interest, costs, and reasonable attorney fees.

                                           15          WHEREFORE, Plaintiff, Lana Vo, individually, respectfully requests that this
                                           16
                                                Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                           17
                                                       A.     For the Court to declare and find that the Defendants violated A.R.S. Title
                                           18
                                           19                 23, Chapter 2, by failing to pay wages owed to Plaintiff;

                                           20          B.     For the Court to award compensatory damages, including treble the amount
                                           21                 of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
                                           22
                                                              at trial;
                                           23
                                           24          C.     For the Court to award prejudgment and post-judgment interest;

                                           25          D.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                           26                 action;
                                           27
                                           28
                                                                                            -14-
                                           29
                                           30
                                                Case 2:20-cv-00745-DJH Document 1 Filed 04/17/20 Page 15 of 15



                                                    E.     Such other relief as this Court shall deem just and proper.
                                            1
                                            2                                JURY TRIAL DEMAND
                                            3       Plaintiff hereby demands a trial by jury on all issues so triable.
                                            4
                                            5       RESPECTFULLY SUBMITTED this 17th Day of April, 2020.
                                            6
                                                                                        BENDAU & BENDAU PLLC
                                            7
                                                                                                By: /s/ Clifford P. Bendau, II
                                            8                                                   Clifford P. Bendau, II
                                            9                                                   Christopher J. Bendau
                                                                                                Attorneys for Plaintiff
                                           10
                                           11
BENDAU & BENDAU PLLC




                                           12
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                         -15-
                                           29
                                           30
